 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3

 4    JAIME MARTORELL,                                3:19-cv-00523-LRH-CLB

 5                                      Plaintiff,
                                                      ORDER
 6         v.

 7    DEBASHIS BAGCHI, et. al.

 8                                   Defendant.
 9
10

11
                Defendants Debashis Bagchi and Jon Bengtson (Defendants) seek an extension
12
     of time of the deadlines set in the court’s October 28, 2020 Scheduling Order and
13
     Discovery Plan. (ECF No. 11). Starting in late-January 2020 and continuing through
14
     February 2020, Plaintiff and Defendants attempted to negotiate a stipulation to extend
15
     these deadlines; however, the parties ultimately could not agree on the date for filing
16
     dispositive motions. As a result, Defendants filed the instant motion. (ECF No. 38).
17
     Defendants’ Motion proposes the following changes to the previous deadlines:
18
      Event                          Old Due Date               New Due Date
19    Discovery Cut-Off              March 23, 2020             July 31, 2020
20    Expert Witness Disclosure      January 27, 2020           June 1, 2020
21    Rebuttal expert witness
                                     February 24, 2020          July 1, 2020
      disclosure
22
      Dispositive motion deadline    May 7, 2020                December 10, 2020
23
      Pretrial Order                 June 8, 2020               January 11, 2021
24

25   (ECF No. 15; ECF No. 38). Plaintiff opposes the motion, in part, (ECF No. 41), and
26   Defendants replied. (ECF No. 43). Having reviewed the filings, the court grants
27   Defendants’ motion to extend the scheduled deadlines. (ECF No. 38).
28   ///
 1   I.      LEGAL STANDARDS

 2           Federal Rule of Civil Procedure 16(b)(4) governs the modification of scheduling

 3   orders and discovery plans. Fed. R. Civ. P. 16(b)(4) provides that “[a] schedule may be

 4   modified only for good cause and with the judge's consent.” The good cause inquiry

 5   focuses primarily on the movant's diligence. See Coleman v. Quaker Oats Co., 232 F.3d

 6   1271, 1294-95 (9th Cir. 2000).

 7           Local Rule 26-4 supplements Fed. R. Civ. P. 16 and provides that discovery plans

 8   and scheduling orders may be modified for good cause, provided that a motion to extend

 9   is made “no later than twenty-one (21) days before the expiration of the subject deadline.”

10   See LR 26-4; see also Local Rule IA 6-1.2 The “good cause” standard primarily considers

11   the diligence of the party or parties seeking the extension. Johnson v. Mammoth

12   Recreations, 975 F.2d 604, 609 (9th Cir. 1992). The Court has broad discretion in

13   supervising the pretrial phase of litigation. See Zivkovic v. S. Cal. Edison Co., 302 F.3d

14   1080, 1087 (9th Cir. 2002). Finally, Local Rule 26-4 states if a request to extend a deadline

15   occurs “after the expiration of the subject deadline,” the request will not be granted “unless

16   the movant also demonstrates that the failure to act was the result of excusable neglect.”

17   LR 26-4.

18   II.     DISCUSSION

19           A.    Extension of Discovery Cut-off Date

20           The current discovery cut-off deadline expired on March 23, 2020. (ECF No. 15 at

21   2). In conformance with LR 26-4, Defendants timely moved to extend this deadline to July

22   31, 2020. (ECF No. 38). Defendants assert, and Plaintiff appears to agree, that this

23   litigation is one of three ongoing disputes between the parties, which are each proceeding

24   in different forums. Therefore, the parties indicate that an extension of the discovery cut-

25   off date will allow them to conduct discovery in all three actions at the same time and end

26   at the same time -- saving money, time and resources. The court agrees and finds that

27   good cause exists to extend the discovery cut-off date from March 23, 2020 to July 31,

28   2020.


                                                   2
 1          B.     Extension of Expert Disclosure Deadlines

 2          Under the current Scheduling Order and Discovery Plan, the parties were required

 3   to disclose expert witnesses on or before January 27, 2020, and to disclose rebuttal

 4   experts on or before February 24, 2020. (ECF No. 15). These deadlines passed prior to

 5   the filing of Defendants’ Motion. (ECF 38). However, in the motion, Defendants request

 6   the deadlines be extended to June 1, 2020 and July 1, 2020, respectively. (ECF No. 38 at

 7   4). As the request was made after these deadlines expired, the court may only grant the

 8   request if Defendants establish “excusable neglect” for the failure to make the request

 9   prior to the expiration of the deadlines. LR 26-4.

10          Plaintiff opposes the requested extensions. Plaintiff’s 14-page opposition spends

11   over 6 full pages arguing that the court should reject Defendants’ attempt to extend the

12   expert disclosure deadlines. (ECF No. 41 at 5-10). First, Plaintiff argues that, “[t]he Parties

13   did not . . . discuss or agree to extend the expert disclosure deadline” in their previous

14   negotiations to extend the discovery deadlines. (Id. at 2). Rather, Plaintiffs claims

15   Defendants failed to meet the deadline, which expired on January 27, 2020, and are now

16   attempting to revive their right to utilize expert witnesses, with the present motion. (See

17   Id. at 5-10). Finally, Plaintiff argues Defendants failed not establish “excusable neglect” for

18   not seeking to continue these deadlines prior to the expiration dates. (Id.)

19          To support these arguments, Plaintiff attached several emails containing the

20   parties’ communications related to the extension of the discovery deadlines. These emails

21   do not appear to reference any express discussion related to expert disclosure deadlines.

22   (See ECF Nos. 41-1; 41-2; 41-3;41-4). However, the email exhibits reference various

23   “attachments” that appear to have been sent with these emails, which were not included

24   with the exhibits submitted by Plaintiff. For these reasons, Plaintiff argues the requested

25   extension of time is improper and unreasonable and should be rejected.

26          In reply, Defendants assert Plaintiff’s Opposition raises an objection to the

27   extension of expert disclosure deadlines for the first time. (ECF No. 43). According to

28   Defendants, the extension of the expert deadlines was a part of the prior negotiations and


                                                   3
 1   this is the first time Defendants were made aware Plaintiff objected to the extension of

 2   these deadlines. To support their argument, Defendants also provide the emails between

 3   the parties. (See ECF 43, Exs. 1-4). However, Defendants’ exhibits also include the

 4   attachments that were curiously absent from Plaintiff’s exhibits. The attachments are

 5   copies of draft stipulations exchanged between the parties related to extending the

 6   discovery deadlines. (See ECF No. 43 at 16-17; 22-23). Each draft contains an express

 7   provision for the extension of expert disclosure deadlines. (Id. at 17, 23). Although there

 8   are edits and interlineations on other provisions in these drafts that appear to have been

 9   made by Plaintiff’s counsel only one line below these provisions, there are no edits,

10   objections, or comments made with respect to the provisions extending the expert

11   disclosure deadlines. (Id.) While it may be technically true the parties did not directly

12   discuss the extension of these deadlines, it is also true that there were provisions for the

13   extension of these deadlines in the draft stipulations being negotiated by the parties that

14   Plaintiff never commented on or objected to. Thus, it is clear from the draft stipulations the

15   parties contemplated the extension of the expert disclosure deadlines throughout their

16   negotiations. As such, Plaintiff’s assertion that these deadlines were never discussed is

17   disingenuous and misleading.

18          Moreover, it is important to note that the negotiations related to the extension of all

19   discovery deadlines – including the expert deadlines - began prior to the expiration of the

20   deadline for disclosure of experts and continued through late-February 2020. (See ECF

21   No. 43 at 11; 33). Given that the parties were working together to reach a stipulation for

22   the extension of these deadlines – including the expert disclosure deadlines – it is entirely

23   reasonable that Defendants did not file a motion to extend these deadlines prior to the

24   expiration of the deadline. Defendants had every reason to believe Plaintiff did not oppose

25   an extension of these deadlines given that: (1) the draft stipulations each contained a

26   provision to extend the expert disclosure deadlines; and, (2) Plaintiff did not object, edit,

27   and make any modifications to the provision in any of the circulated drafts – although he

28   did make edits and revisions to the provision only one line below the expert deadline


                                                   4
 1   provision. (Id.) Thus, contrary to Plaintiff’s assertions, any failure to move to extend these

 2   deadlines prior to their expiration is based on the “excusable neglect” that arose from the

 3   mistaken belief the parties were negotiating an extension these deadlines, in good faith,

 4   and Plaintiff did not object to the requested extension. Taking all of these facts and

 5   circumstances into account, the court finds any failure by Defendants to move to extend

 6   these deadlines prior to their expiration was based on “excusable neglect.” Therefore, the

 7   court finds that finds the expert disclosure deadlines should be extended as requested.1

 8           C.       Extension of Dispositive Motion Deadlines

 9           Finally, Defendants request that the deadline to file dispositive motions be extended

10   from May 7, 2020 to December 10, 2020 – 100 days after the close of discovery. This

11   exceeds the normal timeframe for filing dispositive motions by 70 days. Plaintiff opposes

12   the request claiming Defendants’ reasons for the lengthy extension do not come “remotely

13   close to establishing good cause.” (ECF No. 41 at 11). Defendants, by contrast, assert the

14   lengthy extension is needed to accommodate the actions set to take place in other two

15   related matters and defense counsels’ busy trial and litigation schedules following the

16   proposed discovery cut-off date in this case. Defendants assert more time will be needed

17   to file dispositive motions in this matter for a variety of justifiable and appropriate reasons.

18

19

20
     1        The court is troubled by the arguments in opposition used by Plaintiff’s counsel related to this issue.
     At no point in the opposition did Plaintiff’s counsel acknowledge or state that the draft stipulations between
21   the parties expressly included provisions to extend the expert disclosure deadlines. Rather, the opposition
     appears to have intentionally insinuated the opposite. Worse still, the draft stipulations, which were
22   attachments to the emails Plaintiff provided as exhibits to the court, were omitted from the filed exhibits.
     These documents plainly reveal that the extension of these deadlines had been contemplated by the parties.
23
               At best, these actions can be attributed to a simple error or oversight by Plaintiff’s counsel. At worst,
24   however, these actions can be construed as a deliberate attempt to mislead the court and to obtain a tactical
     advantage over opposing counsel by preventing them from utilizing an expert witness by opposing the
25   extension of these deadlines after appearing to have no objection to extend the expert disclosure deadlines
     during the parties’ negotiations – leading Defendants to believe it was not necessary for them to bring this
26   issue the court’s attention prior to the expiration of the deadline. If the latter is true, this comes dangerously
     close to what could be construed as a violation of the duties of candor to the court and fairness to opposing
27   counsel. See Nev. R. Prof. Cond. 3.3; 3.4. The court will give Plaintiff’s counsel the benefit of the doubt in
     this instance that these actions were simply taken in error, were not intended to mislead, and were not
28   attempts at improper gamesmanship in the interactions with opposing counsel. However, the court cautions
     Plaintiff and his counsel that such conduct is not acceptable and will not be tolerated in the future.


                                                             5
 1   Therefore, the court finds good cause to extend the deadline for filing dispositive motions

 2   from May 7, 2020 to December 10, 2020.

 3   III.   CONCLUSION

 4          IT IS THEREFORE ORDERED that Defendants’ Motion to Extend Scheduled

 5   Deadlines (ECF No. 38) is GRANTED;

 6          IT IS FURTHER ORDERED that the new discovery deadlines in this case shall be

 7   as follows:

 8    Event                          Due Date
 9    Discovery Cut-Off              July 31, 2020
10    Expert Witness Disclosure      June 1, 2020
11    Rebuttal expert witness
                                     July 1, 2020
      disclosure
12

13    Dispositive motion deadline    December 10, 2020

14                                   January 11, 2021, or 60 days following the filing of the
      Pretrial Order
                                     district court’s order on dispositive motions.
15

16   DATED: April 6, 2020.
17

18
                                              ______________________________________
19                                            UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26
27

28


                                                    6
